Citation Nr: 0801492	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.


REPRESENTATION


Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his father
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on September 20, 200, in Portland, Oregon, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in September 2007.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The merits of the veteran's claims for service connection for 
asthma and bronchitis will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed February 1974 decision denied service 
connection for a lung disorder.

3.  The evidence received since the February 1974 decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for asthma.

4.  The evidence received since the February 1974 decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for bronchitis.


CONCLUSIONS OF LAW

1.  The February 1974 decision, which denied service 
connection for a lung disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the February 1974 
decision is new and material, and the claim for service 
connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).

3.  The evidence received subsequent to the February 1974 
decision is new and material, and the claim for service 
connection for bronchitis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for asthma and bronchitis, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claims.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claims for service connection for asthma and for bronchitis, 
and therefore, regardless of whether the requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Therefore, the Board concludes that the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a lung disorder was previously considered and 
denied by the RO in a decision dated in February 1974.  The 
veteran was notified of that decision and of his appellate 
rights; however, he did not submit a notice of disagreement.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2002, the veteran essentially requested that his 
claims for service connection for asthma and bronchitis be 
reopened.  The July 2002 rating decision currently on appeal 
reopened the claims for service connection for asthma and 
bronchitis and adjudicated the claims on a de novo basis.  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claims for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claims.  
Thus, the Board has recharacterized the issues on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claims for service connection 
for asthma and bronchitis.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the February 1974 decision denied the 
veteran's claim for service connection for a lung disorder.  
In that decision, the RO observed that the veteran had failed 
to report for a VA examination.  The veteran later indicated 
that he was willing to report for such an examination.  The 
RO rescheduled the appointment; however, the veteran did not 
appear for the examination.  A letter was sent to the veteran 
in May 1974 notifying him that the claim was once again 
denied because of his failure to report.  As such, the 
evidence of record did not include a medical opinion 
discussing whether the veteran currently had a lung disorder 
related to his military service.  Therefore, the RO found 
that service connection for a lung disorder was not 
warranted.
The evidence associated with the claims file subsequent to 
the February 1974 decision includes VA medical records, 
private medical records, service personnel records, a lay 
statement from the veteran's father, an April 2004 VA 
examination report, and hearing testimony as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the February 1974 decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a lung disorder.  This evidence is certainly new, in that it 
was not previously of record.  With regard to whether the 
evidence is material, the Board notes that the April 2004 VA 
examiner diagnosed the veteran as having "chronic lung 
disease, obstructive and restrictive, service connected."  
The Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claims and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Therefore, the Board finds that this evidence provides a 
connection or possible connection between a current lung 
disorder and the veteran's military service, and thus it 
relates to an unestablished fact necessary to substantiate 
the claims.  As such, the April 2004 VA examination report 
raises a reasonable possibility of substantiating the claims.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for asthma and bronchitis.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for asthma is reopened, and 
to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchitis is reopened, 
and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion 
and to provide the veteran with a proper notice letter.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

As noted in the Board's decision above reopening the claims 
for service connection for asthma and bronchitis, the veteran 
was afforded a VA examination in April 2004.  The examiner 
diagnosed the veteran as having "chronic lung disease, 
obstructive and restrictive, service connected."  However, 
the examiner did not indicate whether the claims file had 
been reviewed, nor did he provide any rationale.  Instead, it 
appears that the medical history portion of the examination 
report had been based on the veteran's own account.  
Applicable regulations state that it is essential that, both 
in the examination and evaluation, each disability be viewed 
in relation to its history. See 38 C.F.R. § 4.1.  Therefore, 
the Board finds that a clarifying medical opinion is 
necessary for the purpose of determining the nature and 
etiology of any asthma or bronchitis that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for asthma 
and bronchitis.  The letter should (1) 
inform him of the information and 
evidence that is necessary to 
substantiate the claims; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should refer the veteran's 
claims folder to the April 2004 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any asthma or 
bronchitis that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to identify 
all current lung disorders.  For each 
lung disorder identified, the examiner 
should comment as to whether it is 
causally or etiologically related to his 
symptomatology in service, including 
treatment for pneumonia, or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


